Citation Nr: 0417386	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-11 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for a 
psychiatric disability.  The veteran's Notice of Disagreement 
was received in June 1998, and he was sent a Statement of the 
Case in June 1999.  He then filed a June 1999 VA Form 9, 
perfecting his appeal.  

The veteran's appeal was originally presented to the Board in 
November 2000, at which time it was remanded for further 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence of an in-service stressor has not been 
presented.  

3.  Credible evidence that a current psychiatric disability 
began during the veteran's military service, or within a year 
thereafter, has not been presented.  


CONCLUSION OF LAW

The criteria for the award of service connection for a 
psychiatric disability, to include post traumatic stress 
disorder, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the June 1999 Statement 
of the Case, the various Supplemental Statements of the Case, 
the Board's November 2000 remand order, and December 2000 and 
February 2003 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the VA 
medical center in Atlanta, GA, and these records were 
obtained.  Records associated with the veteran's claim for 
Social Security Disability benefits were also obtained.  
Private medical records have been obtained from T.R., M.D.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, he has been afforded recent VA 
psychiatric examinations in conjunction with his claims; for 
these reasons, his appeals are ready to be considered on the 
merits.  

The veteran has also claimed VA and private medical treatment 
at a number of facilities since service, including the 
Chicago and North Chicago VA medical centers, Grady Memorial 
Hospital, Harlem Hospital, Peachford Hospital, and T.W.S., 
M.D.  However, requests for records from these locations 
resulted in no additional records being available.  The 
veteran was so informed in June 2003.  Because VA attempted 
to obtain these records, was unable to do so, and informed 
the veteran therein, it has no further obligations regarding 
this evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
December 2000 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in June 1998, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in December 
2003, in light of the additional development performed 
subsequent to June 1998.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks service connection for a psychiatric 
disability, to include post traumatic stress disorder.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2003).  Service connection may also 
be awarded for certain disabilities, such as psychosis, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2003).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2002); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2003); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.

The veteran has generally asserted that he was not in combat, 
and his claimed stressor involved treating soldiers in Japan 
who were wounded in Vietnam; however, he has on other 
occasions alleged that he served in combat in Vietnam as a 
medic.  Nevertheless, his service records are negative for 
any service in Vietnam.  Therefore, the Board concludes the 
veteran did not service in combat during military service.  
Because the Board finds the veteran did not participate in 
combat, corroborative evidence must be presented of his 
claimed in-service stressors.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a psychiatric disability.  His 
January 1966 service separation examination was negative for 
any psychiatric abnormalities.  On his concurrent report of 
medical history, he denied any nervous trouble of any sort, 
frequent trouble sleeping, frequent or terrifying nightmares, 
or any depression or excessive worry.  

The veteran's service personnel records confirm nearly four 
months of overseas service in Japan.  These records do not 
indicate the veteran served in Vietnam.  His military service 
involved work as a mail clerk and as a medical supply clerk.  

In January 1994, the veteran was seen at a VA medical center 
requesting Stelazine.  He denied depression, suicidal or 
homicidal thoughts or plans, and auditory or visual 
hallucinations.  He denied having a psychiatric diagnosis, 
and did not know what kind of physician prescribed Stelazine 
in the past.  He was referred to a local mental health 
clinic.  

The veteran filed a claim in January 1998 seeking service 
connection for a psychiatric disability.  He was accorded a 
VA general medical examination in March 1998.  He reported 
that following his return from military service in Japan, he 
began to experience nervousness, anxiety, and sleep 
disturbances.  He sought private psychiatric treatment, and 
was placed on medication, which he continues to take to the 
present time.  Physical examination revealed him to be alert, 
oriented, and fully competent.  A nervous condition was 
diagnosed.  

The veteran underwent VA psychiatric examination in September 
1998.  He reported service in a military hospital, with 
exposure to soldiers who had lost limbs and suffered other 
grievous injuries in combat in Vietnam.  Following his return 
to the States, he began to experience psychiatric symptoms, 
including poor sleep, auditory hallucinations, and paranoia.  
He sought private psychiatric treatment soon after service 
separation, and was placed on medication, which he continued 
to take until the present time.  On objective examination, he 
was alert and oriented, with normal speech.  He currently 
experienced anxiety, auditory hallucinations, and 
disorganized thought processes.  The examiner diagnosed 
psychotic disorder, and stated that based on the veteran's 
reported history, he probably had psychosis during service.  
However, the examiner had no service treatment records to 
review.  

The veteran began seeking psychiatric treatment from T.M.R., 
M.D., a private physician, in April 1996.  He reported taking 
Stelazine for the last 3-4 years, due to a "very short 
temper."  He denied any history of addiction or psychiatric 
problems.  A provisional diagnosis of psychosis, not 
otherwise specified, was given.  In an October 1998 
statement, Dr. R. stated he had treated the veteran since 
April 1996.  According to the veteran's self-reported 
history, he had served "3 years" in the military, including 
"6 months in Vietnam."  

The veteran was examined by D.W.B., Ph.D., a private 
psychologist in February 1999 pursuant to a Social Security 
Disability claim.  He reported a "problem with nerves" 
since service separation.  Auditory hallucinations were 
reported.  No inpatient hospitalizations were reported.  On 
objective evaluation, he was neat and clean in appearance, 
with full orientation.  No evidence of a thought disorder was 
observed.  No diagnosis of a psychiatric disorder was 
rendered at that time.  

In a July 1999 statement, a VA physician confirmed the 
veteran was being treated at the VA medical center in 
Atlanta, GA, for post traumatic stress disorder and 
schizophrenia.  No date of onset for these disabilities was 
given.  

The veteran underwent a second psychiatric evaluation, 
conducted by E.M.E, Ph.D., in March 2000 secondary to his 
Social Security Disability claim.  He claimed to have served 
in Vietnam and "saw heavy combat as a medic."  Subsequent 
to service, he began receiving psychiatric treatment, 
including medication.  On objective examination, he was 
defensive, with an irritated and hostile tone.  However, no 
breakdown in his formal thought processes were observed.  
Some auditory hallucinations were reported, and he exhibited 
some paranoid ideation.  The examiner diagnosed post 
traumatic stress disorder, chronic, and suspected alcohol 
dependence.  However, the examiner also noted that he lacked 
corroborative information to confirm the veteran's self-
reported history.  Paranoid schizophrenia was also suspected 
by the examiner; however, he also observed that the veteran 
was employed for many years at the IRS, "and it is doubtful 
he would have lasted such a long time with a schizophrenic 
condition."  

The veteran was most recently examined by VA in July 2003.  
He reported that he was in Vietnam for approximately one 
month, and was then stationed in Japan, assisting the 
wounded.  His current symptoms included nightmares, intrusive 
memories, social avoidance, and hyper-arousal.  He has 
generally experienced these symptoms since his return from 
overseas.  He reported a hospitalization at a private 
hospital in Harlem, New York, a few months after service 
separation, with follow-up on an outpatient basis.  He 
reported having taken anti-psychotic medication since 1966.  
On objective examination, the veteran was neat in appearance, 
with a bland, constricted affect.  He reported some suicidal 
ideation, but no homicidal thoughts.  Speech was within 
normal limits.  After examining the veteran, the examiner 
stated the following:

The mental status examination, the self-reported 
history, the medical records at the VA, and the 
test results all agree that a psychotic disorder 
is present, most consistent with schizophrenia, 
and that the symptoms started immediately two or 
three months after leaving the service.  The 
patient's history of needing hospitalization 
shortly after his army discharge probably 
indicates possible post traumatic stress disorder 
symptoms at that time.  

The examiner further stated that the veteran currently 
displays symptoms of schizophrenia, paranoid type, and mild 
cognitive impairment.  

A second VA psychiatric examination, by a different VA 
examiner, was also performed in July 2003.  The veteran again 
reported a history of psychiatric treatment and 
hospitalization a few months after service separation.  On 
objective examination, he had normal speech, with an anxious 
mood and a guarded affect.  Personality testing suggested 
possible exaggeration of symptoms or overreporting of 
psychopathology.  After examining the veteran, the examiner 
concluded, based on the veteran's self-reported history, that 
"his stress in helping wounded soldiers hastened his first 
psychotic episode, and the psychopathology that has become 
chronic is paranoid schizophrenia."  The examiner also 
stated that the veteran's history of hospitalization 
immediately after service "indicates possible PTSD [post 
traumatic stress disorder] symptoms at that time."  

Considering first the veteran's claim for service connection 
for post traumatic stress disorder, the Board notes that the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) defines a stressor as an event in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others."  In the present case, the 
veteran's service records confirm he served as a medical 
supply clerk in Japan, and according to his account, came in 
contact with fellow soldiers wounded in Vietnam.  Based on 
these circumstances alone, the Board finds no evidence that 
the veteran experienced a stressor during military service.  
That is, at no point during his service in Japan did he 
"experience, witness, or be confronted with" the threat of 
death or serious injury to himself or others.  While he may 
have treated soldiers who were wounded in Vietnam, he would 
have encountered them days or weeks after they sustained 
their initial injuries.  Therefore, the Board finds the 
veteran has not presented credible evidence of a stressor 
event sustained during military service in Japan.  

The veteran has at times alleged that he served as a combat 
medic in Vietnam, and experienced stressors therein; however, 
his military personnel records are negative for any service 
in Vietnam, and the veteran has not presented any evidence to 
verify such service.  Therefore, the Board cannot accept the 
veteran's alleged service in combat in Vietnam as a stressor 
for his post traumatic stress disorder claim.  The veteran 
having presented no in-service stressor on which a claim for 
post traumatic stress disorder may be based, service 
connection for post traumatic stress disorder must be denied.  
VA has no further obligation to assist the veteran in the 
development of his claimed stressors, because even assuming 
the veteran did in fact treat wounded soldiers in Japan, 
these circumstances fail on their face to meet the criteria 
for a suitable stressor.  

Considering next the veteran's claim for a psychiatric 
disability other than post traumatic stress disorder, the 
Board notes that he has been diagnosed with schizophrenia by 
several examiners, both private and VA.  Thus, the question 
remaining is whether the veteran's psychiatric disability was 
incurred during military service, or within a year 
thereafter.  While several medical experts have suggested the 
veteran's schizophrenia began during military service or 
shortly thereafter, their opinions are based at least in part 
on the veteran's own self-reported, and inaccurate, account 
of his medical history.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In the present case, VA medical examination reports from 
September 1998 and July 2003, as well as various private 
treatment records from T.M.R., M.D., E.M.E., Ph.D., and 
D.W.B., Ph.D., suggest the veteran's psychiatric disability 
first began during military service, or shortly thereafter.  
However, each of these opinions was based, at least in part, 
on the veteran's own self-reported history, some of which is 
not supported by the record.  For example, the veteran 
alleged at the time of his March 2000 private examination 
that he "saw heavy combat as a medic" in Vietnam.  However, 
service records do not support the veteran's allegations that 
he served in Vietnam.  The veteran has also stated to all 
examiners that he first began experiencing psychiatric 
symptoms during military service, and was hospitalized 
immediately following service for several months at a private 
facility for psychiatric treatment.  However, VA has been 
unable to obtain, and the veteran has not provided, any 
records related to this claimed hospitalization.  In fact, 
the evidence of record shows psychiatric treatment only as 
far back as the early 1990's, more than 20 years after the 
veteran's service separation.  The Board also notes that on 
his service separation report of medical history, he denied 
any nervous trouble of any sort, frequent trouble sleeping, 
frequent or terrifying nightmares, or any depression or 
excessive worry.  His concurrent medical examination was also 
negative for any psychiatric abnormalities, and his service 
medical records do not reflect any diagnosis of or treatment 
for a psychiatric disability.  The veteran has also reported 
to various examiners that he has taken the psychiatric 
medication Stelazine since the 1960's, but when he was 
initially seen by Dr. R. in 1996, he reported taking it for 
only the last 3-4 years.  Finally, when the veteran initially 
sought VA psychiatric treatment at the Atlanta VA medical 
center, he denied such psychiatric symptoms as depression, 
suicidal or homicidal thoughts or plans, and auditory or 
visual hallucinations.  He also denied having a psychiatric 
diagnosis at that time.  The veteran did not begin reporting 
an extensive history of psychiatric treatment and medication 
until after January 1998, when his claim for compensation was 
filed.  

A diagnosis or medical assessment based solely or in part on 
the appellant's self-reported, and possibly inaccurate, 
medical history is of little probative weight.  See Kightly 
v. Brown, 6 Vet. App. 200 (1994); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  In the present case, all of the medical 
opinions discussed above were based completely or in part on 
the veteran's claims of hospitalization and/or medication for 
a psychiatric disability in the months immediately following 
service, none of which has been established in the record.  
No examiner was able to cite any source, other than the 
veteran, for this history.  The record itself contains no 
psychiatric treatment records prior to the early 1990's, and 
the veteran has on at least one occasion stated he began 
taking psychiatric medication in the 1990's, not the 1960's.  
Finally, the Board notes the veteran's private March 2000 
examination report, in which the examiner noted the veteran's 
15 years of employment at the IRS, and suggested it is 
doubtful he would have lasted such a long time with a 
schizophrenic condition."  Overall, the Board finds the 
evidence suggesting the onset of a psychiatric disability 
during military service, or within a year thereafter, not to 
be credible, and clear preponderance of the credible evidence 
to be against the veteran's claim.  

The appellant himself has alleged that his psychiatric 
disabilities began during military service, or within a year 
thereafter.  However, as a layperson, his statements 
regarding medical etiology and diagnosis are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the Board finds that no competent medical 
evidence has been presented establishing that the veteran's 
psychiatric disability, to include post traumatic stress 
disorder, began during military service, or within a year 
thereafter.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder, is 
denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



